Exhibit 10.1

AMENDMENT NO. 5

This Amendment No. 5, dated as of October 4, 2012 (this “Amendment”), to that
certain Credit Agreement, dated as of August 7, 2007 (as amended by Amendment
No. 1, dated as of November 21, 2008, Amendment No. 2 and Consent, dated as of
May 13, 2011, Amendment No. 3, dated as of March 9, 2012, and Amendment No. 4,
dated as of August 23, 2012, the “Credit Agreement”), among ALLISON TRANSMISSION
HOLDINGS, INC., a Delaware corporation (“Holdings”), ALLISON TRANSMISSION, INC.,
a Delaware corporation (the “Borrower”), the several banks and other financial
institutions or entities from time to time parties thereto (the “Lenders”),
CITICORP NORTH AMERICA, INC., as Administrative Agent, and the other agents and
arrangers parties thereto, is entered into by and among Holdings, the Borrower,
the Agents and the Additional Term B-3 Lenders (as defined below). Capitalized
terms used herein but not defined herein are used as defined in the Credit
Agreement.

W I T N E S S E T H:

WHEREAS, the Borrower has hereby notified the Administrative Agent and each Term
Lender that it intends to incur Specified Refinancing Debt pursuant to
Section 2.26 of the Credit Agreement in order to refinance up to $300 million of
the Term B-1 Loans (such Specified Refinancing Debt, the “Additional Term B-3
Loans”);

WHEREAS, the Borrower has requested that the Term B-3 Lenders party hereto
(each, an “Additional Term B-3 Lender”) extend credit to the Borrower in the
form of Additional Term B-3 Loans in an aggregate principal amount of $300
million, which shall thereafter constitute Term B-3 Loans under the Term B-3
Facility; and

WHEREAS, each Additional Term B-3 Lender has indicated its willingness to lend
such Additional Term B-3 Loans in the aggregate amount specified on its
signature page to this Amendment on the terms and subject to the conditions
herein.

NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:

SECTION 1. ADDITIONAL TERM B-3 LOANS.

1.1 Additional Term B-3 Loans. Each Additional Term B-3 Lender hereby agrees to
make Additional Term B-3 Loans in the aggregate amount specified on such
Additional Term B-3 Lender’s signature page to this Amendment on the Fifth
Amendment Effective Date (as defined in Section 2 below). Pursuant to
Section 2.26 of the Credit Agreement, the Additional Term B-3 Loans shall have
the terms set forth in this Amendment and in the Credit Agreement (as amended by
this Amendment).

1.2 Use of Proceeds. The proceeds of the Additional Term B-3 Loans shall be
applied toward the payment of (a) the aggregate outstanding principal amount of
the Term B-1 Loans and (b) fees, expenses and original issue discount payable in
connection with the Additional Term B-3 Loans.

1.3 Credit Agreement Governs. Effective as of the Fifth Amendment Effective
Date, except as set forth in this Amendment, (a) the Additional Term B-3 Loans
shall have identical terms as the Term B-3 Loans issued on the Fourth Amendment
Effective Date and shall otherwise be subject to the provisions, including any
provisions restricting the rights, or regarding the obligations, of the Loan
Parties or any provisions regarding the rights of the Term Lenders, of the
Credit Agreement and the other Loan Documents (other than fees or original issue
discount payable in connection with the making of the



--------------------------------------------------------------------------------

Additional Term B-3 Loans on the Fifth Amendment Effective Date; provided, that
the Additional Term B-3 Loans shall accrue interest commencing on the Fifth
Amendment Effective Date), (b) the Additional Term B-3 Loans shall be Specified
Refinancing Debt and Specified Refinancing Term Loans under the Credit
Agreement, (c) this Amendment shall be a Refinancing Amendment under the Credit
Agreement, (d) all references to the Term B-3 Loans shall be deemed to refer to
the existing Term B-3 Loans and the Additional Term B-3 Loans, (e) the
definition of “Term B-3 Loans” in the Credit Agreement is hereby amended and
restated in its entirety to read as follows below and (f) the definition of
“Additional Term B-3 Loans”, “Fifth Amendment” and “Fifth Amendment Effective
Date”, shall hereby be inserted into Section 1.1 of the Credit Agreement in the
correct alphabetical order:

“Additional Term B-3 Loans”: the loans made on the Fifth Amendment Effective
Date.

“Fifth Amendment”: Amendment No. 5 to the Credit Agreement, dated as of
October 4, 2012, among Holdings, the Borrower, the Administrative Agent, the
Collateral Agent and the Lenders party thereto.

“Fifth Amendment Effective Date”: as defined in the Fifth Amendment.

“Term B-3 Loans”: the Term B-3 Loans issued on the date of the Fourth Amendment
and the Additional Term B-3 Loans.

SECTION 2. CONDITIONS PRECEDENT

The making of the Additional Term B-3 Loans on the date hereof (the “Fifth
Amendment Effective Date”) shall be subject to the following conditions
precedent shall have been satisfied or duly waived:

2.1 Certain Documents. The Administrative Agent shall have received each of the
following, in form and substance satisfactory to the Administrative Agent:

(a) this Amendment, duly executed by each of the Borrower, Holdings, the
Administrative Agent, and each Additional Term B-3 Lender;

(b) a solvency certificate signed by the chief financial officer on behalf of
the Borrower, substantially in the form of Exhibit G of the Credit Agreement;

(c) a closing certificate of each Loan Party, substantially in the form of
Exhibit A hereto, with appropriate insertions and attachments;

(d) substantially concurrent with the Fifth Amendment Effective Date, the
Borrower shall pay all accrued and unpaid interest in connection with the Term
B-3 Loans issued prior to the date hereof; and

(e) an executed legal opinion of Latham & Watkins LLP, counsel to the Loan
Parties, in form and substance reasonably acceptable to the Administrative
Agent.

2.2 Fees and Expenses.

(a) The Borrower shall have paid in full on the Fifth Amendment Effective Date
to each Additional Term B-3 Lender, as fee compensation for the making of the
Term B-3 Loans, a fee (the “Upfront Fee”) in an amount equal to 0.125% of the
stated principal amount of the Additional Term B-3 Loan made by such Additional
Term B-3 Lender on the Fifth Amendment Effective Date (which may be netted from
the proceeds of the Additional Term B-3 Loans).

 

2



--------------------------------------------------------------------------------

(b) All fees and reimbursable expenses that have been invoiced as of the Fifth
Amendment Effective Date that are due and payable to any Person under any
engagement letter entered into in connection with this Amendment shall have been
paid in full in immediately available funds.

2.3 Representations and Warranties. Each of the representations and warranties
contained in Section 3 below shall be true and correct.

2.4 Minimum Refinancing Condition. The aggregate principal amount of the
Additional Term B-3 Loans shall not be less than $15,000,000.

2.5 USA Patriot Act. The Additional Term B-3 Lenders shall have received from
each of the Loan Parties documentation and other information required by
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including, without limitation, the USA Patriot
Act, to the extent such documentation or other information has been requested in
writing at least five (5) Business Days prior to Fifth Amendment Effective Date.

SECTION 3. REPRESENTATIONS AND WARRANTIES

Each of Holdings and the Borrower, on behalf of itself and each Loan Party,
hereby represents and warrants to the Agents and each Lender, with respect to
all Loan Parties, as follows:

3.1 Incorporation of Representations and Warranties from Loan Documents. After
giving effect to this Amendment, each of the representations and warranties in
the Credit Agreement and in the other Loan Documents are true and correct in all
material respects (except to the extent that such representation or warranty is
qualified as to materiality, in which case it shall be true and correct in all
respects) on and as of the date hereof as though made on and as of such date,
except to the extent that any such representation or warranty expressly relates
to an earlier date;

3.2 Corporate Power and Authority. Each of Holdings and the Borrower has taken
all necessary action to authorize the execution, delivery and performance of
this Amendment, this Amendment has been duly executed and delivered by each of
Holdings and the Borrower, and this Amendment is the legal, valid and binding
obligation of each of Holdings and the Borrower, enforceable against it in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles;
and

3.3 Absence of Default. Neither Holdings, the Borrower nor any of its Restricted
Subsidiaries is in violation of any Requirement of Law or Contractual Obligation
that could reasonably be expected to have a Material Adverse Effect. At the time
of and immediately after giving effect to this Amendment, no Default or Event of
Default has occurred and is continuing.

SECTION 4. MISCELLANEOUS

4.1 Reference to and Effect on the Loan Documents.

(a) As of the Fifth Amendment Effective Date, each reference in the Credit
Agreement to “this Agreement,” “hereunder,” “hereof,” “herein,” or words of like
import, and each reference in the other Loan Documents to the Credit Agreement
(including, without limitation, by means of words like “thereunder”, “thereof”
and words of like import), shall mean and be a reference to the Credit Agreement
as amended by this Amendment.

 

3



--------------------------------------------------------------------------------

(b) Except as expressly amended hereby, all of the terms and provisions of the
Credit Agreement and all other Loan Documents are and shall remain in full force
and effect and are hereby ratified and confirmed.

(c) The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of the Administrative Agent, any Lender or any Issuing Lender under the
Credit Agreement or any Loan Document, or constitute a waiver or amendment of
any other provision of the Credit Agreement or any Loan Document (as amended
hereby) except as and to the extent expressly set forth herein.

4.2 Costs and Expenses. The Borrower agrees to reimburse the Administrative
Agent for its costs and expenses in connection with this Amendment (and the
other Loan Documents delivered in connection herewith) as provided in
Section 10.5 of the Credit Agreement.

4.3 Reaffirmation. Each of Holdings and the Borrower hereby confirms that the
guaranties, security interests and liens granted pursuant to the Loan Documents
continue to guarantee and secure the Obligations as set forth in the Loan
Documents and that such guaranties, security interests and liens remain in full
force and effect. Each of Holdings and the Borrower confirms and ratifies its
obligations under each of the Loan Documents executed by it after giving effect
to this Amendment.

4.4 Counterparts. This Amendment may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. Receipt by the Administrative Agent of a
facsimile copy of an executed signature page hereof shall constitute receipt by
the Administrative Agent of an executed counterpart of this Amendment.

4.5 Governing Law. This Amendment and the rights and obligations of the parties
hereto shall be governed by, and construed and interpreted in accordance with,
the law of the State of New York.

4.6 Loan Document and Integration. This Amendment is a Loan Document, and
together with the other Loan Documents, incorporates all negotiations of the
parties hereto with respect to the subject matter hereof and is the final
expression and agreement of the parties hereto with respect to the subject
matter hereof.

4.7 Headings. Section headings contained in this Amendment are included herein
for convenience of reference only and shall not constitute a part of this
Amendment for any other purposes.

4.8 Waiver of Jury Trial. EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES TRIAL BY
JURY IN ANY ACTION OR PROCEEDING WITH RESPECT TO THIS AMENDMENT OR ANY OTHER
LOAN DOCUMENT.

[SIGNATURE PAGES FOLLOW]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers and members thereunto duly authorized, as of the
date indicated above.

 

ALLISON TRANSMISSION HOLDINGS, INC. By:   /s/ David S. Graziosi  

Name: David S. Graziosi

Title:   Chief Financial Officer

ALLISON TRANSMISSION, INC. By:   /s/ David S. Graziosi  

Name: David S. Graziosi

Title:   Chief Financial Officer

 

[SIGNATURE PAGE TO AMENDMENT NO. 5]



--------------------------------------------------------------------------------

CITICORP NORTH AMERICA, INC., as Administrative Agent and Collateral Agent

By:   /s/ Matt Burke   Name: Matt Burke   Title:   Director

 

[SIGNATURE PAGE TO AMENDMENT NO. 5]



--------------------------------------------------------------------------------

Name of Lender: Bank of America, N.A.

Executing as an Additional Term B-3 Lender:

 

  by       Mark W. Kushemba          

        Name: Mark W. Kushemba

        Title:   Director

 

Credit Agreement Reference

   Aggregate Principal Amount

Term B-3 Loan

   $300,000,000.00

 

[SIGNATURE PAGE TO AMENDMENT NO. 5]



--------------------------------------------------------------------------------

Exhibit A

FORM OF CLOSING CERTIFICATE

CLOSING CERTIFICATE

OF

ALLISON TRANSMISSION HOLDINGS, INC.

Pursuant to Section 2.1(c) of Amendment No. 5, dated as of October 4, 2012 (the
“Amendment”; unless otherwise defined herein, terms defined in the Amendment and
used herein shall have the meanings given to them in the Amendment), to that
certain Credit Agreement, dated as of August 7, 2007 (as amended, restated,
supplemented or otherwise modified from time to time, including but not limited
to, the Amendment, the “Credit Agreement”), among Allison Transmission Holdings,
Inc. (“Holdings”), Allison Transmission, Inc. (the “Borrower”), the several
banks and other financial institutions or entities from time to time parties to
the Credit Agreement as lenders (the “Lenders”), Citicorp North America, Inc.,
as Administrative Agent, and the other agents and arrangers parties thereto, the
undersigned Assistant Secretary of Allison Transmission Holdings, Inc. (the
“Company”), hereby certifies on behalf of the Company as follows:

 

  1. Eric C. Scroggins is the duly elected and qualified Secretary of the
Company and the signature set forth for such officer below is such officer’s
true and genuine signature.

The undersigned Secretary of the Company hereby certifies as follows:

 

  1. Attached hereto as Annex 1 is a true and complete copy of a Certificate of
Good Standing or the equivalent from the Company’s jurisdiction of organization
dated as of a recent date prior to the date hereof.

 

  2. Attached hereto as Annex 2 is a true and complete copy of resolutions duly
adopted by the Board of Directors of the Company on October 4, 2012. Such
resolutions have not in any way been amended, modified, revoked or rescinded,
have been in full force and effect since their adoption to and including the
date hereof and are now in full force and effect and are the only corporate
proceedings of the Company now in force relating to or affecting the matters
referred to therein.

 

  3. Attached hereto as Annex 3 is a true and complete copy of the Bylaws of the
Company as in effect on the date hereof.

 

  4. Attached hereto as Annex 4 is a true and complete certified copy of the
Articles of Incorporation of the Company as in effect on the date hereof, and
such Articles of Incorporation have not been amended, repealed, modified or
restated.

 

  5. The persons listed on Schedule I hereto are now duly elected and qualified
officers of the Company holding the offices indicated next to their respective
names on Schedule I hereto, and the signatures appearing opposite their
respective names on Schedule I hereto are the true and genuine signatures of
such officers, and each of such officers is duly authorized to execute and
deliver on behalf of the Company each of the Loan Documents to which it is a
party and any certificate or other document to be delivered by the Company
pursuant to the Loan Documents to which it is a party.

 

  6. Latham & Watkins LLP may rely on this certificate in rendering its opinion.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have hereunto set our names as of the date
set forth below.

 

         ALLISON TRANSMISSION HOLDINGS, INC.

 

     

 

Name:    Eric C. Scroggins       Name:    David S. Graziosi Title:    Vice
President, General Counsel and Secretary       Title:    Executive Vice
President, Chief             Financial Officer, Treasurer and            
Assistant Secretary

Date: October 4, 2012

 

[HOLDINGS SIGNATURE PAGE TO AMENDMENT NO. 5 CLOSING CERTIFICATE]



--------------------------------------------------------------------------------

Schedule I

to Closing Certificate

 

NAME

  

OFFICE

  

SIGNATURE

David S. Graziosi    Executive Vice President, Chief Financial Officer,
Treasurer and Assistant Secretary   

 

Eric C. Scroggins    Vice President, General Counsel and Secretary   

 

 

[HOLDINGS SIGNATURE PAGE TO AMENDMENT NO. 5 CLOSING CERTIFICATE]